 Case 8:19-cv-00364-CEH-AAS Document 1 Filed 02/11/19 Page 1 of 7 PageID 1



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

MARY PENDARVIS f/k/a Mary
Elizabeth Dear,                                    Case No. _________________________

                Plaintiff,

vs.                                                Re: violation of the Real Estate Settlement
                                                   Procedures Act


FAY SERVICING, LLC,

           Defendant.
____________________________________/

                                      COMPLAINT

      By counsel, MARY PENDARVIS f/k/a Mary Elizabeth Dear respectfully STATES,

ALLEGES, and PRAYS for relief as follows:

                                   Preliminary Statement

      1. This action is brought by the Plaintiff, Mary Pendarvis f/k/a Mary Elizabeth Dear,

against the mortgage company that serviced the mortgage on her home: Fay Servicing LLC.

      2. Defendant Fay Servicing, LLC has failed to produce certain documents requested pur-

suant to a properly made “qualified written request,” in violation of the mortgage servicer

provisions of the Real Estate Settlement Procedures Act (RESPA), 12 U.S.C.S. § 2605.

                                         Jurisdiction

      3. Jurisdiction over this matter is conferred upon this Court by 12 U.S.C.A § 2614, 15

U.S.C.A. § 1692 and 28 U.S.C.A. § 1331.




                                             -1-
 Case 8:19-cv-00364-CEH-AAS Document 1 Filed 02/11/19 Page 2 of 7 PageID 2



    4. Venue lies in this judicial district in that the events which gave rise to this claim occurred

here and the property which is the subject of the mortgage loan at issue in this case is situated

within this district.

                                              Parties

    5. Plaintiff Mary Pendarvis is a natural person residing at 13378 Onion Creek Court, Fort

Myers, Florida 33912.

    6. The Defendant, Fay Servicing, LLC (“Fay Servicing”), is a Delaware limited liability

company with its principal place of business in Illinois. At the time of events set forth herein,

Fay Servicing was the servicing agent for the holder of Pendarvis’ mortgage note. The mort-

gage on Pendarvis’ property was held at the time by U.S. Bank, N.A. as the trustee for an

investor-owned trust that holds a large pool of mortgage loans.

                                               Facts

    7. On October 13, 2005, the Plaintiff borrowed $127,950.00 from Countrywide Home

Loans, Inc. for the purchase of a residential property located in Bradenton, Florida. The Note

signed by Pendarvis was secured by a mortgage on the residential property.

    8. U.S. Bank, N.A. subsequently became the owner of the subject Note and Mortgage

(hereinafter referred to as the “Loan”). At the time U.S. Bank obtained an interest in the Loan,

it deemed the mortgage account to be in default and caused the account to be serviced as a

debt in default.

    9. May 31, 2016, U.S. Bank initiated foreclosure proceedings against Pendarvis alleging

that she was in default on the Loan (hereinafter referred to as the “Foreclosure Case”).




                                                -2-
 Case 8:19-cv-00364-CEH-AAS Document 1 Filed 02/11/19 Page 3 of 7 PageID 3



   10. Pendarvis filed an answer and affirmative defenses in the Foreclosure Case in which

she denied and disputed the amounts that U.S. Bank claimed were due and owing as alleged

in the Foreclose Case complaint.

   11. During the course of the Foreclosure Case, Pendarvis obtained a copy of certain letters

that were allegedly sent to her by U.S. Bank and dated March 6, 2016 regarding the amounts

owed under the Loan, default and acceleration of the Loan. In that correspondence, it was

claimed that Pendarvis owed $125,023.56 under the Loan.

   12. On January 21, 2018 Pendarvis, by counsel, wrote to Fay Servicing disputing the

amounts alleged to be due and owing contained in March 8, 2016 correspondence. In that

letter she requested the following items of information:

   12.1   The monthly principal and interest payment, and monthly escrow payment from

          the inception of the mortgage loan to the present.

   12.2   The total amount, separately listed and identified, for any unpaid principal, interest,

          escrow charges, and other charges due and owing as of January 21, 2018.

   12.3   The total amount paid by Mary Pendarvis f/k/a Mary Elizabeth Dear on the mort-

          gage account as of the date of the notice of default.

   12.4   For each payment received from inception of the loan to present, indicate the

          amount of the payment, the date received, the date posted to the account, how the

          payment was applied or credited (indicating the portion, if any, applied or credited

          to principal, interest, escrow, suspense or other treatment), and the month to which

          the payment was applied. If interest is calculated using a daily accrual accounting




                                             -3-
Case 8:19-cv-00364-CEH-AAS Document 1 Filed 02/11/19 Page 4 of 7 PageID 4



        method, indicate for each payment the number of days that lapsed from the prior

        payment application date.

 12.5   The amount, payment date, purpose, and recipient of all foreclosure expenses, late

        charges, NSF check charges, appraisal fees, property inspection/preservation fees,

        force placed insurance charges, legal fees, recoverable corporate advances, and

        other expenses or costs that have been charged and/or assessed to Mary Pendarvis

        f/k/a Mary Elizabeth Dear’s mortgage account from the inception of the mortgage

        loan to the present.

 12.6   The amount, payment date, purpose, and recipient of all escrow account items, in-

        cluding but not limited to taxes, water and sewer charges, and insurance premiums,

        charged and/or assessed to Mary Pendarvis f/k/a Mary Elizabeth Dear’s mortgage

        account from the inception of the mortgage loan to the present.

 12.7   A breakdown of the current escrow account payment showing how it was calcu-

        lated and the reasons for any increase or decrease in the months prior to January

        21, 2018. Indicate the date when the last escrow account analysis was conducted

        on the mortgage account.

 12.8   The balance in the escrow account as of January 21, 2018.

 12.9   The balance in any suspense account as of January 21, 2018 and the reason why

        such funds were deposited in said account.

 12.10 The current interest rate on Mary Pendarvis f/k/a Mary Elizabeth Dear’s mortgage

        account.




                                         -4-
 Case 8:19-cv-00364-CEH-AAS Document 1 Filed 02/11/19 Page 5 of 7 PageID 5



   13. On January 22, 2018 Fay Servicing acknowledged receipt of Pendarvis’ counsel’s letter

requesting account information and documents.

   14. Subsequently, Pendarvis received a letter dated February 12, 2018, purporting to re-

spond to her written request for account information and documents. The letter included as

attachments the following documents:

   14.1   Mortgage, note, and two assignments of mortgage.

   14.2   Two notices of sale of ownership of mortgage loan.

   14.3   Escrow account disclosure statements dated 09/23/2015 09/22/2016 and

          01/17/2017.

   14.4   Mortgage billing statements dated 12/11/2017 and 01/10/2018.

   14.5   Correspondence from Fay Servicing regarding welcoming Pendarvis, notice of ser-

          vicing transfer, validation of debt letter and Internal revenue Service Form W-9.

   14.6   “Customer Account Activity Statement” dated February 12, 2018 and only covering

          the two- and half-year period from 08/01/2015 to 02/09/2018.

                                        Count 1
               (Violation of the Real Estate Settlement Procedures Act)

   14. The allegations of paragraphs one through 14 above are realleged and incorporated

herein by reference.

   15. On January 21, 2018, the Pendarvis, though her attorney, sent Fay Servicing a “qualified

written request” as that term is defined under the Real Estate Settlement Procedures Act

(RESPA), 12 U.S.C.S. § 2605(e)(1)(B), regarding her dispute as to the amounts due and owing

under the Loan. In the qualified written request, Pendarvis specified that she disputed the

amounts due and owing under Loan and thereby putting Fay Servicing on notice that its
                                             -5-
 Case 8:19-cv-00364-CEH-AAS Document 1 Filed 02/11/19 Page 6 of 7 PageID 6



accounting of the Loan was in error. She also detailed the items of information and documents

needed that would support Fay Servicing’s claim that Pendarvis owed $125,023.5.

   16. Fay Servicing violated RESPA, 12 U.S.C. § 2605(e)(2)(A), by failing to make appropri-

ate corrections to the Pendarvis’ account in response to the qualified written request, including

the crediting of any fees and costs wrongfully charged, and failing to transmit written notice

of such corrections to Pendarvis no later than 60 days after receipt of her qualified written

request.

   17. Fay Servicing violated RESPA, 12 U.S.C. § 2605(e)(2)(C) by failing to provide the Pen-

darvis with the information and documentation requested, or an explanation why the infor-

mation sought was unavailable, no later than 60 days after receipt of the Pendarvis’ qualified

written request.

   18. As a result of Fay Servicing’s violation of RESPA, Pendarvis was unable to defend the

Foreclosure Case and avoid a judgment of foreclosure, and lost ownership of the residential

property in foreclosure. In addition, she incurred additional interest, late fees and costs in the

Foreclosure case and costs in sending the qualified written request.

                                       Relief Requested

   WHEREFORE, the Plaintiff, MARY PENDARVIS f/k/a Mary Elizabeth Dear, re-

spectfully prays that this Court:

   • Assume jurisdiction over this action;

   • Declare that Defendant Fay Servicing, LLC violated RESPA, and award the Plaintiff

actual damages and statutory damages pursuant to 12 U.S.C.A. § 2605(f);




                                              -6-
  Case 8:19-cv-00364-CEH-AAS Document 1 Filed 02/11/19 Page 7 of 7 PageID 7




    • Award Plaintiff reasonable attorney’s fees and litigation expenses, plus costs of suit,

pursuant to 12 U.S.C.A. § 2605(f); and

    • Grant such other or further relief as is appropriate.

Dated: February 11, 2019.

                                    /s/ JASON P. RAMOS (Trial Counsel)
                                    Fla. Bar No. 70388
                                    LAW OFFICES OF JASON P RAMOS PLLC
                                    950 S Tamiami Trail, Suite 100
                                    Sarasota, Florida 34236
                                    Tel. (941) 306-2384
                                    E-mail: jason@jason.law

                                    Attorney for Mary Pendarvis




4812-8716-1992, v. 1




                                             -7-
